Citation Nr: 1809565	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition, as secondary to a right knee and back condition.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran requested a Board hearing in connection with her appeal, and such a hearing was scheduled for June 2017.  However, the Veteran did not appear for the hearing and has not requested another hearing.  Therefore, her hearing request is deemed withdrawn.   

The issue of service connection for left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The probative evidence of record does not show the Veteran's back condition is related to her active duty service. 

2.  The probative evidence of record does not show that the Veteran currently suffers from a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met.
38 U.S.C. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R § 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee condition have not been met.
38 U.S.C. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Back Condition 

The Veteran contends that her current back condition is related to her active service, to include various incidents while in service. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with mild degenerative disc disease (DDD) and lumbosacral strain.  Further, the Veteran's service treatment records (STRs) show various complaints of low back pain, to include complaints following a motor vehicle accident and a fall.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present diagnosed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In February 2014, the Veteran received a VA examination.  The examiner diagnosed the Veteran with a lumbosacral strain and mild DDD.  The examiner opined that the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that after a review of all the records, the Veteran's low back condition would be considered at least as likely as not (greater than 50 percent probability) related to the more recent history of three motor vehicle accidents.  The examiner further stated that various records, by multiple providers, as well as the Veteran's Social Security Administration (SSA) records, including the Veteran's written report, indicated that her most recent accidents are the cause of her current condition. 

The Board notes that the Veteran's SSA records do show various treatments for back pain from October 2005 through 2007.  However, the Board notes that all of these treatments refer to the Veteran's low back pain as a result of her recent vehicle accidents.  The SSA records show the Veteran was in vehicle accidents in August 2005, October 2005, and April 2006.  Subsequent back treatment following each of these accidents referred to the accident as the cause of pain, to include statements by the Veteran herself stating her recent accidents caused her pain.  

Additionally, VA medical records also show intermittent treatment for the Veteran's back condition.  However, the Board notes that during a December 2007 VA psychology evaluation, the Veteran reported her two recent vehicle accidents left her with numerous injuries, to include muscle spasms in her back and knee pain.  All other VA visits did not discuss the etiology of her back pain.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's back condition is related to her military service.

The Board finds the February 2014 VA examination to be of significant probative value in determining that the Veteran's back condition is not related to her period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, her reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinions rendered.  

The Board acknowledges the Veteran's assertions that she has suffered from a back condition since service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report her symptoms, any opinion regarding whether any back condition is related to her military service, requires medical expertise that the Veteran has not demonstrated since back disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  Moreover, the Board again notes that all of the Veteran's medical records, to include her SSA records, related the Veteran's back condition to her recent motor vehicle accidents. 

Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a back condition.  Therefore, the appeal must be denied. 

Right Knee

The Veteran contends that she currently suffers from a right a knee condition that is related to active service, to include an in-service torn medial meniscus and MCL sprain.  

In February 2014, the Veteran received an examination.  The examiner noted the Veteran had a previous right knee sprain in service.  However, the examiner found the Veteran currently a normal knee evaluation for age and body habitus.  Upon examination, the Veteran's right knee flexion, knee extension, and repetitive use testing were all within normal limits with no limitation.  Further, the Veteran had no tenderness or pain to palpation for joint line or soft tissues of either knee.  The Veteran's x-rays showed no evidence of acute fracture or dislocation, the bone mineralization was normal for her age and the joint spaces appeared preserved.  There was noted enthesopathic change off the patella and subchondral cysts in the lateral patellar facets.  The examiner noted there may be mal lateral patellar tilt, but not significantly changed and the surrounding tissues were unremarkable.  The examiner stated that the overall appearance of the right knee was stable with no acute osseous abnormality.  The examiner then opined that the Veteran currently had a normal right knee and thus, the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further rationalized that upon discharge, the Veteran's right knee MRI had no diagnosis and any concern noted in her service treatments records appears to have been acute and transient and resolved.  The examiner further noted that any current complaints at this time would more likely as not (50 percent or greater probability) be related to the subsequent accident history since 2005. 

The Board notes that the Veteran's SSA records, and subsequent VA and private medical records also do not show a diagnosis of a right knee condition. 

As mentioned above, in order to establish service connection, the record must show competent evidence of a current disability, which the Veteran currently does not have.  The Board acknowledges that the Court has previously held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not show a right knee disability at any time during the pendency of this case. 

Moreover, the Board finds the February 2014 VA examination to be of significant probative value in finding the Veteran does not currently have a disability, and any current pain experienced, is related to her recent accidents.  As with her back claim, the reviewing physician's opinion was based on review of the Veteran's lay contentions, her reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  Moreover, while the Veteran is competent to report her symptoms, any diagnosis of a knee disability requires medical expertise that the Veteran has not demonstrated, and therefore the Veteran's lay statements about whether she has a right knee disability related to service are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).   

Therefore, because the Veteran does not currently have a right knee disability, or at any time during the pendency of the case, service connection must be denied. 


ORDER

Service connection for a back condition is denied.

Service connection for a right knee condition is denied. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's remaining claim. 

The Veteran contends that her left knee disability, to include her diagnosis of left knee medial compartment/patellofemoral osteoarthritis, is related to her active service, and/or is secondary to her right knee and back conditions.  In the February 2014 VA examination, the examiner opined that the Veteran's left knee condition was not proximately due to or the result of the Veteran's right knee condition.  The examiner further opined that no case can be made for direct or secondary service connection, since the Veteran does not have a current right knee disability and because no left knee condition was noted during her time of service.  However, the Board notes that the Veteran's in-service records do show treatment for a left knee sprain in June 1986, and thus, the examiner should have provided an opinion as to whether the Veteran's left knee condition was related to this in-service injury. 

As such, because the evidence shows the Veteran was treated and diagnosed with a left knee sprain while in service, the Board finds that a remand is required in order to obtain an addendum opinion addressing the nature and etiology of the claimed left knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's left knee disability. 

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2014 examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the February 2014 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements, the in-service diagnosis of left knee sprain, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee condition had its onset during, or is otherwise related to, her active duty service, to include the June 1986 diagnosis of left knee sprain and July 1986 note of "left leg trauma."

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


